

115 HRES 94 IH: Commending Sally Quillian Yates for refusing to enforce Donald Trump’s discriminatory Executive Order 13769 (82 Fed. Reg. 8977; relating to “Protecting the Nation From Foreign Terrorist Entry Into the United States”).
U.S. House of Representatives
2017-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 94IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2017Ms. Clarke of New York (for herself, Mr. Raskin, Ms. Jayapal, Mr. Ted Lieu of California, Mr. Vargas, Mr. Grijalva, Ms. Lofgren, Mr. Soto, Ms. Velázquez, Mr. Cohen, Mr. Conyers, Ms. Speier, Ms. McCollum, and Ms. Bass) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONCommending Sally Quillian Yates for refusing to enforce Donald Trump’s discriminatory Executive
			 Order 13769 (82 Fed. Reg. 8977; relating to Protecting the Nation From Foreign Terrorist Entry Into the United States).
	
 Whereas Sally Quillian Yates has served the United States honorably as United States Assistant Attorney for the Northern District of Georgia, United States Attorney for the Northern District of Georgia, United States Deputy Attorney General, and United States Acting Attorney General;
 Whereas in these capacities, and in private practice, Ms. Yates has maintained the highest standards of professional ethics;
 Whereas by refusing to defend the discriminatory Executive Order 13769 (82 Fed. Reg. 8977; relating to Protecting the Nation From Foreign Terrorist Entry Into the United States), Ms. Yates faithfully upheld the Constitution and defended American values of tolerance, compassion, and respect for diversity;
 Whereas the actions of Ms. Yates fulfill her commitment to the Senate Judiciary Committee to refuse to carry out orders that are unfaithful to the Constitution;
 Whereas by standing up to power for the most at risk in our society, Ms. Yates demonstrated moral courage at the highest level; and
 Whereas Ms. Yates will stand as a role model of professional ethics for men and women across the Nation for years to come: Now, therefore, be it
	
 That the House of Representatives— (1)commends Sally Quillian Yates for refusing to enforce Donald Trump’s discriminatory Executive Order 13769 (82 Fed. Reg. 8977; relating to Protecting the Nation From Foreign Terrorist Entry Into the United States);
 (2)honors those who faithfully uphold the Constitution by refusing to carry out orders that are contrary to our laws, ideals, and founding document; and
 (3)recommits itself to fighting to ensure that all people receive the dignity, respect, and rights guaranteed by the Constitution regardless of gender, sexual orientation, religion, race, ethnicity, or national origin.
			